                                                                                  United States District Court
                                                                                    Southern District of Texas

                            UNITED STATES DISTRICT COURT                               ENTERED
                                                                                      March 01, 2019
                             SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                               CORPUS CHRISTI DIVISION

FRED HOFFMAN III,                               §
                                                §
         Plaintiff,                             §
VS.                                             §    CIVIL ACTION NO. 2:18-CV-336
                                                §
COREY FURR, et al,                              §
                                                §
         Defendants.                            §

           ORDER ON SUBSTITUTION OF WARDEN PHILLIP SIFUENTES
                   IN PLACE OF DEFENDANT COREY FURR

       Plaintiff Fred Hoffman, appearing pro se and in forma pauperis, has filed this prisoner

civil rights action pursuant to 42 U.S.C. § 1983. Pending before the Court is an Advisory from

the Office of the Attorney General recommending that the Court substitute current Assistant

Warden Daniel Fernandez in place of former Assistant Warden Corey Furr. (D.E. 18).

       On October 4, 2018, Plaintiff filed his original complaint, naming the following

officials as defendants: (1) Corey Furr, Assistant Warden; (2) Juan Salazar, Food Service

Manager IV; (3) Adriana Padron, Food Service Manager II; (4) Lieutenant Crystal Lopez; and

(5) Lorie Davis, TDCJ Director.       Plaintiff alleged that Defendants acted with deliberate

indifference to his health be serving him nutritionally-deficient meals for an extended period of

time. Plaintiff sought declaratory and injunctive relief.

       On December 11, 2018, the undersigned issued a Memorandum and Recommendation

(M&R), recommending that: (1) Plaintiff’s deliberate indifference claim against Assistant

Warden Furr in his official capacity for injunctive relief be retained; (2) Plaintiff’s request to


1/3
proceed as a class action be denied; and (3) Plaintiff’s remaining claims against all Defendants

be dismissed for failure to state a claim and/or as frivolous. (D.E. 10). Plaintiff subsequently

filed his objections to the M&R. (D.E. 17). Both the M&R and the objections are pending

before Senior United States District Judge Hilda G. Tagle.

       On January 25, 2019, the Office of the Attorney General (OAG) advised the Court that

the current assistant warden at the McConnell Unit is Daniel Fernandez. (D.E. 18). In his

affidavit attached to the Advisory, Defendant Furr states that he is currently employed as the

warden of the Tulia Unit in Tulia, Texas. (D.E. 18-1). The OAG recommends that Assistant

Warden Daniel Fernandez be substituted in place of Assistant Warden Furr. Before the Court

addressed the issue of substitution, Assistant Warden Fernandez has filed an answer in this

case. (D.E. 19).

       Plaintiff objects to the OAG’s recommendation regarding the substitution of Defendant

Furr. (D.E. 21). Plaintiff contends that Defendant Furr’s personal involvement in the case

should prohibit him from being dismissed. (D.E. 21, p. 2). Plaintiff further states that Phillip

Sifuentes, the McConnell Unit’s current Warden, has prior knowledge of Plaintiff’s claims in

this case because Plaintiff brought the relevant issues to Warden Sifuentes’s attention when he

could not locate Defendant Furr. (D.E. 21, p. 2). Nevertheless, Plaintiff urges that Director

Davis is the party capable of providing him the injunctive relief he seeks and should, therefore,

be a defendant in this case instead of either Warden Sifuentes or Assistant Warden Fernandez.

(D.E. 21, pp. 2-3).

       In the M&R, the undersigned found that Defendant Furr was the individual most likely

to fashion the injunctive relief Plaintiff seeks. (D.E. 10, p. 10). The undersigned rejected the


2/3
notion that Director Davis was the proper defendant because, given the size of the TDCJ, it

was more likely that each individual unit had the requisite day-to-day control over the policies

and procedures regarding meal service. (D.E. 10, p. 10).

         While Plaintiff would like to keep Defendant Furr in this lawsuit, his current

employment with a different prison means that Defendant Furr now lacks the authority to

effectuate any injunctive relief on behalf of Plaintiff. See Okpalobi v. Foster, 244 F.3d 405,

426-27 (5th Cir. 2001) (explaining that plaintiffs “have no case or controversy” with

defendants who have no power to redress the injuries alleged).                            The undersigned finds,

however, that Warden Sifuentes as opposed to Assistant Warden Fernandez is the individual

most likely to fashion the injunctive relief Plaintiff seeks as he is in charge of the McConnell

Unit.1

         Accordingly, IT IS ORDERED that Warden Phillip Sifuentes, in his official capacity

for injunctive relief, is SUBSTITUTED in place of Defendant Corey Furr. By separate order,

the undersigned will order service on Warden Phillip Sifuentes. The undersigned further

STRIKES the answer (D.E. 19) filed by Assistant Warden Fernandez.

         ORDERED this 1st day of March 2019.


                                                         ___________________________________
                                                                      Jason B. Libby
                                                               United States Magistrate Judge




1
 Plaintiff did not name Warden Sifuentes in his original complaint. Plaintiff references Warden Sifuentes’s involvement in
his claims for the first time in his objection to the OAG’s Advisory. (D.E. 21, p. 2).
3/3
